










CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (this "Agreement") is entered into as of August 20,
2014, by and between Eric A. Stookey (the "Consultant") and Wright Medical
Technology, Inc. (the "Company").


WHEREAS, the Consultant 's employment as the Company's President,
Extremities/Biologics terminated on August 20, 2014 (the "Effective Date");


WHEREAS, the Consultant is a party to that certain Separation Pay Agreement (the
"Separation Pay Agreement ") by and between the Consultant and the Company dated
November 6, 2012; and


WHEREAS, the Company and the Consultant agree that for a period of time
following the Effective Date, the Consultant shall be available to provide the
Company with consulting services as described herein and shall cooperate with
the Company regarding certain transition matters described herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, the parties hereby agree as follows:


1.Effective Date. This Agreement shall become effective as of the Effective
Date; provided that the Consultant has executed the general release of claims
in favor of the Company required by the Separation Pay Agreement and that such
release has become effective within 52 days of the Effective Date. In the event
that such release has not become effective (either because the Consultant has
failed to execute such
release or because he has revoked it prior to it becoming fully effective) by
such deadline, this Agreement shall be rendered void ab initio.


2.Term. The Company hereby engages the Consultant to provide the consulting
services specified hereunder, and to cooperate with the Company on certain
transition matters described herein, during the period from the Effective Date
through December 31, 2015 (the "Consulting Period"). At the expiration or other
termination of the Consulting Period, this Agreement shall terminate immediately
and the Company shall have no further obligation to the Consultant hereunder,
other than as expressly set forth herein.


3.Services. The Consultant shall perform such transition services (the
"Services") as may be specified from time to time by the Company at such times
as the Company may specify, which may include making himself available for
questions to the Company's personnel from time to time. The parties hereby
acknowledge and agree that, although the need for the Services may fluctuate
during the Consulting Period, the Services to be provided during the Consulting
Period are expected to involve not more than a limited, part-time commitment of
the Consultant's time and that the Consultant shall not be required to be
present in the Company's offices on a regular basis. The Consultant is free to
accept employment or other engagements from others during the Consulting Period,
subject to Section 9 below, and further provided that any such engagements do
not prevent the Consultant from performing the Services.


4.Consulting Fee. As compensation for the Services, subject to Sections 7, 8, 9
and 11 below, the Company shall pay to the Consultant a single lump sum payment
in cash on December 31, 2015 in an amount equal to $126,461 (the "Consulting
Fee"). Except as provided in this Section 4 or Section 5 below, the Consultant
will not be entitled to any other compensation and will not be entitled to
participate in or receive benefits under any benefit plan, program or
arrangement of any kind maintained by the Company, regardless




--------------------------------------------------------------------------------




of how the Services are characterized by any other person (including any
governmental agency).


5.Treatment of Stock Options and Restricted Shares. The parties hereby
acknowledge that, as of the date hereof, the Consultant holds 54,575 unvested
options (the "Options") to acquire shares of common stock of the Company and
20,883 restricted shares (the "Restricted Shares") of the common stock of the
Company that, in each case, were granted under the Company's Second Amended and
Restated 2009 Equity Incentive Plan (the "2009 Plan"). Subject to Sections 7, 8
and 9 below, the Consultant shall continue to vest in the Options and the
Restricted Shares during such time as this Agreement remains in effect and he
shall be entitled to exercise any Options that become vested during the
Consulting Period until the earlier of (i) the expiration date of such Options
and (ii) the date that is 90 days following the date that this Agreement
terminates.


6.Change in Control. In the event of a Change in Control (as defined in the
Separation Pay Agreement) that is also a "change in control event" as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
that occurs prior to December 31, 2015, subject to Sections 7, 8 and 9 below,
the Consulting Fee shall become payable not later than 30 days following such
Change in Control. For the avoidance of doubt, in the event of a Change in
Control (as defined in the Separation Pay Agreement) occurring prior to December
31, 2015 that is not a "change in control event" as defined in Section 409A of
the Code, subject to Sections 7, 8 and 9 below, the Consulting Fee shall be paid
on December 31, 20 I 5. In connection with a Change of Control (as defined in
the applicable stock option and restricted stock agreements), subject to
Sections 7, 8 and 9 below, any Options and Restricted Shares that have not yet
become vested during the Consulting Period shall become fully vested in
accordance with their terms.


7.Termination of Services. This Agreement is not terminable by either party,
except that (a) the Company may terminate this Agreement in the event that the
Consultant breaches Section 9 below or materially breaches Section 3 above and
has not cured such material breach within 10 days of the Company's written
notice to him, (b) this Agreement will terminate upon the Consultant 's death,
and (c) the parties may terminate this Agreement by mutual wntten agreement. In
the event that this Agreement is terminated prior to its expiration, the
Consultant shall immediately forfeit all payments and benefits that would
otherwise be provided hereunder following such termination; provided that in the
event that this Agreement is terminated under clause (a) above, the Consultant
shall immediately forfeit all Options that have vested since the Effective Date
and shall reimburse the Company for the aggregate spread value of any such
Options
that have been exercised, and the aggregate fair market value (determined as of
their vesting date) of Restricted Shares that have vested, since the Effective
Date; and .further provided that in the event that this Agreement under clause
(b) above, the Consultant shall, upon the date of his death, become vested in
the Options and Restricted Shares that would have become vested had this
Agreement remained in effect through the earlier of
(i) December 31, 2015 and (ii) the date on which the next tranche of Options or
Restricted Shares, as applicable, would have become vested. Notwithstanding
anything herein to the contrary, the provisions of Sections 8, 9 and 10 shall
survive the termination of this Agreement.




--------------------------------------------------------------------------------






8.
Confidential Information.

a.The Consultant acknowledges that the Company and its affiliates continually
develop Confidential Information; that the Consultant learned of Confidential
Information during his former employment with the Company; that the Consultant
may develop Confidential Information for the Company or its affiliates; and that
the Consultant may learn of Confidential Information during the Consulting
Period. The Consultant shall comply with the policies and procedures of the
Company and its affiliates for protecting Confidential Information and shall not
disclose to any person or use, other than as required by applicable law or for
the proper performance of his duties and responsibilities to the Company and its
affiliates, any Confidential Information obtained by the Consultant incident to
his former employment or any other association with the Company or any of its
affiliates. The Consultant understands that this restriction shall continue to
apply after the Consulting Period, regardless of the reason such Consulting
Period terminates. The confidentiality obligation under this Section 8 shall not
apply to information which is generally known or readily available to the public
at the time of disclosure or that becomes generally known through no wrongful
act on the part of the Consultant or any other person having an obligation of
confidentiality to the Company or any of its affiliates.
b.All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its affiliates
and any copies, in whole or in part, thereof (the "Documents"), whether or not
prepared by the Consultant, shall be the sole and exclusive property of the
Company and its affiliates. The Consultant shall safeguard all Documents and
shall surrender to the Company at the time the Consulting Period terminates, or
at such earlier time or times as the Board or its designee may specify, all
Documents then in the Consultant's possession or control.
c."Confidential Information" means any and all information of the Company and
its affiliates that is not generally known by those with whom the Company or any
of its affiliates competes or does business, or with whom the Company or any of
its affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its affiliates, (iv) the identity and special needs of the customers
of the Company and its affiliates and (v) the people and organizations with whom
the Company and its affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.
d."Products" mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its affiliates, together with all services provided or
planned by the Company or any of its affiliates, during the Consultant 's former
employment or during the Consulting Period.


9.
Other Restrictive Covenants.

a.Restricted Activities. The Consultant agrees that some restrictions on his
activities from the Effective Date through December 3 I , 2015 are necessary to
protect the goodwill, Confidential Information and other egitimate interests of
the Company and its affiliates; and the Consultant further agrees that he is
subject to these restrictions on his activities in consideration of the payment
and benefits described in Sections 4 and 5 above and other valuable
consideration provided for in this Agreement and to which he would not otherwise
be entitled:


i.From the Effective Date through December 31, 2015, the Consultant shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any of its
affiliates within the United States or undertake any planning for any business
competitive with the Company or any of its affiliates. Specifically, but without
l imiting the foregoing, the Consultant agrees not to engage in any manner in
any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or




--------------------------------------------------------------------------------




any of its affiliates as conducted or under consideration at any time during the
Consultant's former employment with the Company or during the Consulting Period
and further agrees not to work or provide services, in any capacity, whether as
an employee, independent contractor or otherwise, whether with or without
compensation, to any person who is engaged in any business that is competitive
with the business of the Company or any of its affiliates for which the
Consultant has provided services, as conducted or in planning during the
Consultant's former employment with the Company or during the Consulting Period.
For the purposes of this Section 9, the business of the Company and its
affiliates shall include, without limitation, all Products and shall encompass
all items, products and services that may be used in substitution for Products.
The foregoing, however, shall not prevent the Consultant's passive ownership of
two percent (2%) or less of the equity securities of any publicly-traded
company.


ii.    The Consultant agrees that, from the Effective Date through December 31,
2015, he will not undertake any outside activity, whether or not competitive
with the business of the Company or its affiliates, that could reasonably give
rise to a conflict of interest or otherwise interfere with his duties and
obligations to the Company or any of its affiliates.


iii.    The Consultant agrees that, from the Effective Date through December 31,
2015, the Consultant will not directly or indirectly (a) solicit or encourage
any customer of the Company or any of its affiliates to terminate or diminish
its relationship with them; or (b) seek to persuade any such customer of the
Company or any of its affiliates to conduct with anyone else any business or
activity which such customer or prospective customer conducts or could conduct
with the Company or any of its affiliates; provided that these restrictions
shall apply (y) only with respect to those persons who are customers of the
Company or any of its affiliates during the Consulting Period and (z) only if
the Consultant performs or performed work for such person during the Consulting
Period or during the his former employment with the Company or one of its
affiliates or been introduced to, or otherwise had contact with, such person as
a result of his employment or other associations with the Company or one of its
affiliates or has had access to Confidential Information which would assist in
the Consultant's solicitation of such person.


iv.    The Consultant agrees that from the Effective Date through December 31,
2015, the Consultant will not, and will not assist any other person to, (a) hire
or solicit for hiring any employee of the Company or any of its affiliates or
seek to persuade any employee of the Company or any of its
affiliates to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its affiliates to
terminate or diminish its relationship with them. For the purposes of this
Agreement, an "employee" of the Company or any of its affiliates is any person
who was such at any time during the Consulting Period or within the two years
prior to the Effective Date.


b.Notification Requirement. Until December 31, 2015, the Consultant shall give
notice to the Company of each new business activity he plans to undertake , at
least 30 days prior to beginning any such activity. Such notice shall state the
name and address of the person for whom such activity is undertaken and the
nature of the Consultant's business relationship(s) and position(s) with such
person. The Consultant shall provide the Company with such other pertinent
information concerning such business activity as the Company may reasonably
request in order to determine the Consultant's continued compliance with his
obligations under this Section 9.


c.Non-Disparagement. The Consultant agrees that he will not disparage the
Company or any of its affiliates, or any of their respective management,
products or services and will not do or say anything that could reasonably be
expected to disrupt the good morale of the employees of the Company or any of
its affiliates or otherwise harm the business interests or reputation of the
Company or any of its affiliates. The Consultant understands and agrees that
this restriction shall continue to apply after the termination of the Services,
howsoever caused.






--------------------------------------------------------------------------------




10.Enforcement of Covenants. The Consultant acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement , including
the restraints imposed upon him pursuant to Sections 8 and 9 above. The
Consultant agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
affiliates; that each and every one of those restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment or engagement during the period in which the
Consultant is bound by these restraints. The Consultant further agrees that he
will never assert, or permit to be asserted on his behalf, in any forum, any
position contrary to the foregoing. The Consultant further acknowledges that,
were he to breach any of the covenants contained in Sections 8 or 9 above, the
damage to the Company and/or one or more of its affiliates would be irreparable.
The Consultant therefore agrees that the Company and any such affiliate, in
addition to any other remedies available to them,
shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Consultant of any of said covenants, without
having to post bond. The parties further agree that, in the event that any
provision of Section 8 or 9 above shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. For the avoidance of doubt, the restrictive
covenants set forth in Section 8 and 9 above are in addition to, and not in lieu
of, the restrictive covenants set forth in the Separation Pay Agreement and in
the event any conflict between such covenants, the covenants that are more
restrictive upon the activities of the Consultant shall control.


11.Release. The Consultant acknowledges and agrees that the payment of the
Consulting Fee is contingent upon the Consultant (or an authorized
representative of the Consultant in the event of the Consultant's death or
incapacity) signing a general release of claims in (or, if determined by the
Company, substantially in) the form attached as Exhibit A not earlier than Decem
ber 15, 2015 and the release becoming effective not later than December 31, 2015
or, in the event Section 6 or Section 7(b) above applies, at such earlier time
as is specified by the Company.


12.Business Expenses. The Company shall pay or reimburse the Consultant for
reasonable, customary and necessary business expenses incurred or paid by the
Consultant in the performance of his duties and responsibilities hereunder,
subject to such reasonable substantiation, pre-approval and documentation
requirements as may be specified by the Company's policies from time to time.
Any reimbursement under this Agreement that would constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be subject to
the following additional rules:(i) no reimbursement of any such expense shall
affect the Consultant's right to reimbursement of any such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred; and (iii) the right to reimbursement
shall not be subject to liquidation or exchange for any other benefit.


13.Relationship of the Parties; Limitations on Authority. The Company and the
Consultant acknowledge and agree that the Consultant is an independent
contractor in the performance of Services under this Agreement and that nothing
contained in this Agreement is intended to create or continue an employment
relationship, partnership orjoint venture between the Company and the
Consultant. As an independent contractor, the Consultant will work independently
and will not receive training or direction from the Company or its affiliates,
other than as to the goals to be achieved through the Services. The Consultant
shall have no right, power or authority to bind the Company or any of its affil
iates to the fulfillment of any condition, contract or obligation or to create
any liability binding on the Company or any of its affiliates at any time during
the Consulting Period or thereafter.


14.Section 409A. Payments under this Agreement are intended either to be exempt
from the rules of Section 409A of the Code or to satisfy those rules, and this
Agreement shall be construed accordingly; provided that notwithstanding anything
to the contrary in this Agreement, neither the Company, nor any of its




--------------------------------------------------------------------------------




affiliates, nor the board of directors of the Company, nor any person acting on
behalf of the Company, any of its affiliates or the board of directors of the
Company, shall be liable to the Consultant or
his estate or beneficiary by reason of any acceleration of income, or any
additional tax, asserted by reason of the failure of any payment or benefit to
satisfy the requirements of Section 409A of the Code. Each payment made under
this Agreement shall be treated as a separate payment and the right to a series
of installment payments under this Agreement is to be treated as a right to a
series of separate payments. For purposes of this Agreement, all references to
''termination of employment" and correlative phrases shall be construed to
require a "separation from service" (as defined in Section l.409A­
l (h) of the Treasury regulations after giving effect to the presumptions
contained therein).


15.Taxes. As an independent contractor, the Consultant shall be solely
responsible for the payment of any and all federal, state and local income and
other taxes on any sums received from the Company or its affiliates under this
Agreement. The Consultant shall indemnify the Company and hold it harmless from
and against any obligation imposed on the Company or its affiliates to pay
withholding taxes, social security, unemployment, or other taxes, fees or
penalties in connection with any payments made to the Consultant pursuant to
this Agreement.
16.Miscellaneous. This Agreement contains the entire agreement between the
Consultant and the Company and its affiliates with respect to, and replaces all
prior agreements, whether written or oral, with respect to the Services to be
provided by the Consultant under this Agreement; provided that, for the
avoidance of doubt, that nothing herein shall be construed as replacing,
superseding or otherwise limiting the Company's or the Consultant's rights or
obligations under the Separation Pay Agreement. This Agreement may not be
amended and no breach will be waived unless agreed in writing by the Consultant
and an authorized officer of the Company. Any notice required or permitted to be
given under this Agreement shall be sufficient if in writing and if sent by
personal delivery, by a nationally recognized overnight courier (provided a
written acknowledgement of receipt is obtained) or by certified or express mail
to the Consultant at his home address as set forth in the records of the Company
or to the Company at Wright Medical Technology, Inc., Attention: General
Counsel, 1023 Cherry Road,
Memphis, Tennessee 381 17, or to such other address as either party shall notify
the other. Notices and communications shall be effective when actually received
by the addressee. This Agreement shall be governed by, construed under and
enforced in accordance with the laws of the State of Tennessee without regard to
conflicts-of-laws principles that would require the application of any other
law. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. Any action to enforce the terms of this Agreement
shall be brought in the state or federal courts located in Shelby County,
Tennessee and both parties agree to submit to and not contest such jurisdiction
and venue in such courts.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Consultant, as of the date first above
written.


THE CONSULTANT:
 
WRIGHT MEDICAL
 
 
TECHNOLOGY INC.
 
 
 
By: /s/ Eric Stookey
 
By: /s/ Pascal E.R. Girin
Eric A. Stookey
 
Pascal E.R.
 
 
Chief Operating Officer



